Citation Nr: 0945136	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-32 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
fibromyalgia.

2. Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).

3. Entitlement to a rating in excess of 10 percent for left 
ankle arthritis.

4. Entitlement to a compensable rating for bilateral pes 
planus.

5. Entitlement to a compensable rating for left foot 
arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1987 to July 1991 and from October 1991 to March 2000.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veterans claims file is now in 
the jurisdiction of the Roanoke, Virginia RO.  In July 2009, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.

At the July 2009 hearing, the appellant indicated that she 
was currently unemployed because her disabilities made the 
duties of her previous employment in childcare too difficult; 
she also indicated that her disabilities infringed upon other 
types of possible employment.  Hence, the record reasonably 
raises a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 
(2009) (holding that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record).  Since 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.

REMAND

At the hearing the Veteran testified that she receives 
ongoing treatment for all of the claimed disabilities at the 
Hunter Holmes McGuire VA Medical Center in Richmond.  She had 
several appointments scheduled there in August 2009.  The 
record does not contain any treatment records from the 
McGuire VA facility.  Such records are constructively of 
record, pertinent to the Veteran's claims, and must be 
secured and associated with the claims file.  

Additionally, in December 2008, the Veteran indicated that 
she had received treatment from Drs. L. A., N. B., and S. L. 
from September 2002 until July 2007.  The claims file 
contains August 2005 to December 2006 records from Dr. L. A., 
May 2006 records from Dr. N. B., and March to April 2006 
records from Dr. S. L.  Hence, it appears that some private 
records may remain outstanding.  As the previous VA Forms 21-
4142, Authorization and Consent to Release Information to VA 
have now expired, the Veteran should be asked to submit new 
authorization forms so updated records from these doctors can 
be secured.

Accordingly, the case is REMANDED for the following:

1.	The RO should send the Veteran a letter 
asking her to identify any treatment or 
evaluation she has had for the claimed 
disabilities and to provide any releases 
necessary to obtain records of such 
treatment or evaluation.  Of particular 
interest are treatment records from Drs. 
L. A., N. B., and S. L.  The RO should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified by the Veteran.  The RO must 
obtain all VA treatment records that have 
not been associated with the claims file.

2.	If, after reviewing the records 
obtained pursuant to the above request, 
the RO determines that VA examination(s) 
of the Veteran is/are indicated in order 
to ascertain the current severity of any 
of the claimed disabilities, the RO should 
arrange for such examination(s). 

3.	The RO should then re-adjudicate the 
claims.  If any claim remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




